Title: From James Madison to George Washington, 1 January 1785
From: Madison, James
To: Washington, George


Dear Sir
Richmond Jany. 1. 1785
I was yesterday honored with your favor of the 28 Ult: accompanying the Report of the Conferees &c. &c. The latter have been laid before the H. of Delegates, and a Com[mitte]e app[ointe]d. to report a bill & Resolutions corresponding with those of Maryland. The only danger of miscarriage arises from the impatience of the members to depart, & the bare competency of the present numbers. By great efforts only they have been detained thus long. I am not without hopes however that the business of the Potowmac at least will be provided for before the adjournment, and some provision now depending be compleated in favor of James River. Before the rect. of your despatches a bill had been passed by the H. of D. for surveying the former as well as the latter river on a plan, which we shall endeavour by concert with the Senate, to accomodate to the provisions of Maryland. A Resolution has passed both Houses instructing the Commissrs. app[ointe]d. in June last to settle with Maryd. Commissrs. the jurisdiction & navigation of the Potowmac, to join in a representation to Pena. on the subject of the Waters of the Ohio within her limits. This instruction ought rather to have been committed to the late Conference; but when the Commission under which you attended it passed, I was confined to my room and it did not occur to any other member. And indeed if I had been well the haste which necessarily prevailed might have precluded me from comprehending the object within your Mission, especially as I had not previously digested any ideas on the subject nor accurately examined the text of the Confederation. It were to be wished too I think that the application to Pa. on the subject of the Road cd. have been blended with that of the Rivers. As it is it will I think be best to refer it after the example of Maryld. to the Executive. I beg you Sir to excuse the brevity which our hurry has imposed upon me. As soon as I have leisure I will endeavour to make amends for it by a fuller communication on this subject—remaining in the mean time with the most perfect esteem & sincerest regard Yr. Obedt. & humble Servt.
J. Madison Jr.
